 CABCO ENGINEERING CO.Cabco Engineering Company and Local Union No.476 of the United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, Peti-tioner. Case I-RC-1748020 December 1983DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND' MEMBERSZIMMERMAN AND HUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, a three-memberpanel has considered objections and determinativechallenges in an election held December 16, 1981,1and the Regional Director's report recommendingdisposition of same. The Board has reviewed therecord in light of the exceptions and briefs, andhereby adopts the Regional Director's findings andrecommendations. 2'The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was II for, and 9 against, the Peti-tioner; there were 2 challenged ballots.2 With the Regional Director's approval, the Employer's objectionswere withdrawn, as were part of the Petitioner's Objection I and its Ob-jection 2. In the absence of exceptions thereto, we adopt, pro forma, theRegional Director's recommendation as to the remainder of the Petition-er's objections.Relying on Buckley Southland Oil, 210 NLRB 1060 (1974), the Em-ployer contends that the Regional Director was obliged to vacate theelection and order a rerun once he found that there was no meeting ofthe minds by the parties about whether two challenged voters were to beincluded in, or excluded from, the stipulated unit. This contention misap-prehends the Board's holding in Buckley and is otherwise without merit.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Local Union No. 476 ofthe United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industryof the United States and Canada, and that, pursuantto Section 9(a) of the Act, the said labor organiza-tion is the exclusive representative of all the em-ployees in the following appropriate unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment:All journeymen pipefitters, refrigeration fitters,and helpers employed by the Employer at its372 Central Avenue, Pawtucket, Rhode Islandlocation, but excluding all other employees,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.In Buckley, the dispute between the parties concerned a significant cate-gory of employees, with 8 of the 28 employees who voted belonging to agroup about whose unit placement there had been no meeting of theminds when the parties executed their stipulation. Since, in a real sense,the dispute in Buckley revealed that there had been no meeting of theminds concerning the basic parameters of the bargaining unit, the Boardthere held that the proper course was to hold a rerun election after theunit's basic parameters were fixed either by a new stipulation or by a unithearing. Here, by contrast, the dispute between the parties concerns notthe basic parameters of the unit, but only the placement of 2 employeesin a unit of approximately 22 employees. In such circumstances, it re-mains our stated policy not to become mired in questions of contractualintent, but to resolve the eligibility issue which the challenged ballotspose by applying traditional unit criteria. This is what the Regional Di-rector did here, correctly in our view.268 NLRB No. 59393